 

EXHIBIT 10.03

 



AMENDED AND RESTATED

SUBSIDIARY SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SUBSIDIARY SECURITY AGREEMENT is dated as of May 14,
2014 and made by and among the Persons listed on the signature pages hereof
(collectively, the “Grantors”), and DUANE SPADER (the “Lender”).

 

R E C I T A L S

 

WHEREAS, Verity Farms, L.L.C., a South Dakota limited liability company
(“Borrower”) and the Lender have entered into a Revolving Credit Agreement of
even date herewith (said Agreement, as it may hereafter be amended, supplemented
or otherwise modified from time to time, being the “Credit Agreement”). (Terms
defined in the Credit Agreement and not otherwise defined in this Agreement are
used in this Agreement as defined in the Credit Agreement.)

 

WHEREAS, this document is an amendment and restatement of a Subsidiary Security
Agreement entered into between the parties on or about October 13, 2013.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to make further advances under the Credit Agreement, each Grantor hereby
agrees with the Lender as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Lender a
security interest in such Grantor’s right, title and interest in and to all of
Grantor’s goods, assets and properties of all kinds and descriptions, wherever
the same may now or hereafter be located, now existing and/or owned or hereafter
arising and/or acquired, or in which Grantor has or hereafter may acquire an
interest, to the extent of such interest (collectively, the “Collateral”),
including without limitation the following:

 

All accounts, deposit accounts, equipment, inventory, fixtures, contract rights,
investment property, chattel paper, documents, instruments, commercial tort
claims and general intangibles (including payment intangibles), and all other
personal property, whether now owned or hereafter acquired and wherever arising
or located, and all products and proceeds thereof, and all accessions,
substitutions and replacements thereof, including, without limitation, the
personal property described on Schedule I attached hereto.

 

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all obligations of each Grantor to Lender now or
hereafter existing under the Loan Documents, including, without limitation, the
“Guaranteed Obligations” under the Subsidiary Guaranty, whether such obligations
are direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such obligations being the “Secured Obligations”). Notwithstanding the terms of
the Credit Agreement or any related document, as concerns the obligations of
each Grantor with respect to the Secured Obligations, prepayment is required by
a Grantor under the Subsidiary Guaranty each time (to be paid within ten (10)
days thereafter) that such Grantor or any Affiliate thereof raises, from time to
time, funds through the sales of equity interests in Grantor or its Affiliates
or obtains funds by borrowing from other sources; provided that (i) this
prepayment requirement shall only apply to funds received by Grantor or any
Affiliate thereof after September 30, 2015, and then, after such date, only to
sales of equity interests or borrowings from other sources if the total funds
generated thereby from and after October 1, 2015, exceed Five Hundred Thousand
Dollars ($500,000.00), and (ii) the total amount of any such prepayment required
at a particular time under such Subsidiary Guaranty, together with any
prepayment then due under similar prepayment provisions included in other
guarantees executed by a Grantor or its Affiliates in favor of Lender, is
limited to fifty percent (50%) of the amount of funds then raised by such sale
of equity interest or borrowings. Without limiting the generality of the
foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Secured Obligations and would be owed by
such Grantor to Lender under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving an Obligated Party.

 

 

 

 

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Lender of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) Lender shall not have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement or any other
Loan Document, nor shall Lender be obligated to perform any of the obligations
or duties of any Grantor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

 

Section 4. Covenants from Credit Agreement. Each Grantor covenants and agrees
that, so long as any part of the Secured Obligations shall remain unpaid or
Lender shall have any commitment under the Credit Agreement, such Grantor will
perform and observe all of the terms, covenants and agreements set forth in the
Credit Agreement and the other Loan Documents on its part to be performed or
observed or that Borrower has agreed to cause such Grantor to perform or
observe.

 

Section 5. Representations and Warranties. Each Grantor represents and warrants
as follows:

 

(a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule II hereto. Such Grantor is located (within
the meaning of Section 9-307 of the UCC) and has its chief executive office in
the state or jurisdiction set forth in Schedule II hereto. The information set
forth in Schedule II hereto with respect to such Grantor is true and accurate in
all respects. Such Grantor has not previously changed its name, location, chief
executive office, place where it maintains its agreements, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule II hereto. All of the equipment and inventory of such
Grantor are located at the locations specified for such Grantor in Schedule II
hereto.

 

(b) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any lien, security interest, claim, option or right of
others, except for the security interest created under this Agreement or
permitted under the Credit Agreement. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing such Grantor or any trade name of such Grantor as debtor is on file in
any recording office, except such as may have been filed in favor of the Lender
relating to the Loan Documents or as otherwise permitted under the Credit
Agreement.

 

2

 

 

(c) Such Grantor has exclusive possession and control of the equipment and
inventory other than inventory stored at any leased premises or warehouse for
which a landlord’s or warehouseman’s agreement, in form and substance
satisfactory to the Lender, is in effect. In the case of equipment and inventory
located on leased premises or in warehouses, no lessor or warehouseman of any
premises or warehouse upon or in which such equipment or inventory is located
has issued any warehouse receipt or document, or received notification of any
secured party’s interest (other than the security interest granted hereunder or
permitted by the Credit Agreement) in such Grantor’s equipment or inventory, or
asserted any lien, claim or charge (based on contract, statute or otherwise) on
such equipment and inventory.

 

(d) All filings and other actions (including, without limitation, actions
necessary to obtain control of Collateral as provided in Sections 9-105, 9-106
and 9-107 of the UCC) necessary to perfect the security interest in the
Collateral of such Grantor created under this Agreement have been duly made or
taken and are in full force and effect, and this Agreement creates in favor of
the Lender a valid and, together with such filings and other actions, perfected
first priority security interest in the Collateral of such Grantor, securing the
payment of the Secured Obligations.

 

(e) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, or (ii) the perfection or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect.

 

Section 6. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Lender may
request, in order to perfect and protect any security interest granted or
purported to be granted by such Grantor hereunder or to enable the Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor. Without limiting the generality of the foregoing,
each Grantor will promptly, upon the written request of the Lender, with respect
to Collateral of such Grantor: (i) mark conspicuously each document, contract,
and all chattel paper and, at the request of the Lender, each of its records
pertaining to such Collateral with a legend, in form and substance satisfactory
to the Lender, indicating that such Collateral or record is subject to the
security interest granted hereby; (ii) if any such Collateral shall be evidenced
by a promissory note or other instrument or chattel paper, deliver and pledge to
the Lender hereunder such note or instrument or chattel paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Lender; (iii) execute or authenticate and file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Lender may
request, in order to perfect and preserve the security interest granted or
purported to be granted by such Grantor hereunder; (iv) deliver and pledge to
the Lender certificates representing Collateral, if any, that constitutes
certificated securities, accompanied by undated stock or bond powers executed in
blank; (v) take all action necessary to ensure that the Lender has control of
Collateral consisting of electronic chattel paper, investment property, and
transferable records as provided in Sections 9-105, 9-106 and 9-107 of the UCC;
(vi) cause the Lender to be the beneficiary under all letters of credit that
constitute Collateral, with the exclusive right to make all draws under such
letters of credit, and with all rights of a transferee under Section 5-114(e) of
the UCC; and (vii) deliver to the Lender evidence that all other action that the
Lender may deem reasonably necessary or desirable in order to perfect and
protect the security interest created by such Grantor under this Agreement has
been taken.

 

3

 

 

(b) Each Grantor hereby authorizes the Lender to file one or more financing or
continuation statements, and amendments thereto, including, without limitation,
one or more financing statements indicating that such financing statements cover
all assets or all personal property (or words of similar effect) of such
Grantor, in each case without the signature of such Grantor, and regardless of
whether any particular asset described in such financing statements falls within
the scope of the UCC or the granting clause of this Agreement. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the Lender
to have filed such financing statements, continuation statements or amendments
filed prior to the date hereof.

 

(c) Each Grantor will furnish to the Lender from time to time statements and
schedules further identifying and describing the Collateral of such Grantor and
such other reports in connection with such Collateral as the Lender may
reasonably request, all in reasonable detail.

 

Section 7. Transfers and Other Liens. Each Grantor agrees that it will not (i)
sell, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral, except as permitted under the terms of the Credit Agreement,
or (ii) create or suffer to exist any lien upon or with respect to any of the
Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and liens permitted under the Credit
Agreement.

 

Section 8. Lender Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Lender as such Grantor’s attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time upon the occurrence and during the continuance of
an Event of Default, in the Lender’s discretion, to take any action and to
execute any instrument that the Lender may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 

(a) to obtain and adjust insurance claims,

 

4

 

 

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

 

(d) to file any claims or take any action or institute any proceedings that the
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
any assigned agreement or the rights of the Lender with respect to any of the
Collateral.

 

Section 9. Lender May Perform. If any Grantor fails to perform any agreement
contained herein, the Lender may, but without any obligation to do so and
without notice, itself perform, or cause performance of, such agreement, and the
expenses of the Lender incurred in connection therewith shall be payable by such
Grantor.

 

Section 10. The Lender’s Duties. (a) The powers conferred on the Lender
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Lender shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
Lender has or is deemed to have knowledge of such matters, or as to the taking
of any necessary steps to preserve rights against any parties or any other
rights pertaining to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

 

(b) Anything contained herein to the contrary notwithstanding, the Lender may
from time to time, when the Lender deems it to be necessary, appoint one or more
subagents (each a “Subagent”) for the Lender hereunder with respect to all or
any part of the Collateral. In the event that the Lender so appoints any
Subagent with respect to any Collateral, (i) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Grantor
hereunder shall be deemed for purposes of this Security Agreement to have been
made to such Subagent, in addition to the Lender, as security for the Secured
Obligations of such Grantor, (ii) such Subagent shall automatically be vested,
in addition to the Lender, with all rights, powers, privileges, interests and
remedies of the Lender hereunder with respect to such Collateral, and (iii) the
term “Lender,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Lender with respect to such Collateral, shall
include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Lender.



 

5

 

 

Section 11. Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may: (i) require each
Grantor to, and each Grantor hereby agrees that it will at its expense and upon
request of the Lender forthwith, assemble all or part of the Collateral as
directed by the Lender and make it available to the Lender at a place and time
to be designated by the Lender that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Lender’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Lender may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of the Collateral, (B) withdraw,
or cause or direct the withdrawal, of all funds with respect to the Collateral
and (C) exercise all other rights and remedies with respect to the Collateral,
including, without limitation, those set forth in Section 9-607 of the UCC. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Lender shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b) At any time during which the Lender is exercising its rights and remedies in
respect of the Collateral, any cash held by or on behalf of the Lender and all
cash proceeds received by or on behalf of the Lender in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Lender, be held by the Lender as collateral for,
and/or then or at any time thereafter applied (after payment of any amounts
payable to the Lender pursuant hereto) in whole or in part by the Lender
against, all or any part of the Secured Obligations. Any surplus of such cash or
cash proceeds held by or on the behalf of the Lender and remaining after payment
in full of all the Secured Obligations shall be paid over to the applicable
Grantor or to whomsoever may be lawfully entitled to receive such surplus.

 

(c) All payments received by any Grantor under or in connection with any
Collateral shall be received in trust for the benefit of the Lender, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Lender in the same form as so received (with any necessary indorsement).

 

(d) The Lender may, without notice to any Grantor except as required by law and
at any time or from time to time, charge, set-off and otherwise apply all or any
part of the Secured Obligations against any funds held with respect to the
Collateral.

 

6

 

 

Section 12. Indemnity and Expenses. (a) Each Grantor agrees to indemnify, defend
and save and hold harmless Lender and each of its Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.

 

(b) Each Grantor will upon demand pay to the Lender the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that the Lender may incur
in connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of such Grantor, (iii) the exercise or
enforcement of any of the rights of the Lender hereunder or (iv) the failure by
such Grantor to perform or observe any of the provisions hereof.

 

Section 13. Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Lender to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

Section 14. Notices. All notices and other communications provided for hereunder
shall be given in accordance with the Subsidiary Guaranty executed by the
Grantors in favor of Lender.

 

Section 15. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Secured Obligations and (ii) the Termination
Date, (b) be binding upon each Grantor, its successors and assigns and (c)
inure, together with the rights and remedies of the Lender hereunder, to the
benefit of the Lender and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
commitment, the advances owing to it and the Note or Notes, if any, held by it)
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to Lender herein or otherwise.

 

Section 16. Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of inventory in the ordinary
course of business), the Lender will, at such Grantor’s expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted hereby; provided, however, that (i) at the time of
such request and such release no Event of Default shall have occurred and be
continuing, (ii) such Grantor shall have delivered to the Lender, at least ten
Business Days (five days in the case of the proposed sale of any individual
vehicle on which Lender has a lien) prior to the date of the proposed release, a
written request for release describing the item of Collateral and the terms of
the sale, lease, transfer or other disposition in reasonable detail, including,
without limitation, the price thereof and any expenses in connection therewith,
together with a form of release for execution by the Lender and a certificate of
such Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Lender may request and (iii) the
proceeds of any such sale, lease, transfer or other disposition required to be
applied, or any payment to be made in connection therewith shall, to the extent
so required under the Credit Agreement, be paid or made to, or in accordance
with the instructions of the Lender.

 

7

 

 

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations and (ii) the Termination Date, the security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the applicable
Grantor. Upon any such termination, the Lender will, at the applicable Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

 

Section 17. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

Section 18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of South Dakota.

 

IN WITNESS WHEREOF, each Grantor has caused this Amended and Restated Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 



  LENDER:       /s/ DUANE SPADER   Duane Spader

 

  GRANTORS:       Verity Meats, LLC         By: /s/ VERLYN SNELLER   Its:      
    Verity Grains, LLC         By: /s/ VERLYN SNELLER   Its:           Verity
Water LLC         By: /s/ VERLYN SNELLER   Its:  

 

8

 

 

Schedule I to the

Security Agreement

 

COLLATERAL

 

(a) All accounts, deposit accounts, contract rights, chattel paper, (whether
electronic or tangible) instruments, promissory notes, documents, general
intangibles (including, but not limited to, all rights under franchise
agreements, non-compete agreements and goodwill), payment intangibles, software,
letter of credit rights, health-care insurance receivables and other rights to
payment of every kind now existing or at any time hereafter arising.

 

(b) All inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process, farm products and other materials used or consumed in
Grantor’s business, now or at any time hereafter owned or acquired by Grantor,
wherever located, and all products thereof, whether in the possession of
Grantor, any warehousemen, any bailee or any other person, or in process of
delivery, and whether located in Grantor’s place of business or elsewhere;

 

(c) All warehouse receipts, bills of sale, bills of lading and other documents
of every kind (whether or not negotiable) in which Grantor now has or at any
time hereafter acquires any interest, and all additions and accessions thereto,
whether in the possession or custody of Grantor, any bailee or any other person
for any purpose;

 

(d) All money and property heretofore, now or hereafter delivered to or
deposited with Lender or otherwise coming into the possession, custody or
control of Lender (or any agent or bailee of Lender) in any manner or for any
purpose whatsoever during the existence of this Agreement and whether held in a
general or special account or deposit for safekeeping or otherwise;

 

(e) All right, title and interest of Grantor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Grantor now has or at any time hereafter shall have an interest;

 

(f) All goods, tools, machinery, furnishings, furniture and other equipment and
fixtures of every kind now existing or hereafter acquired, and all improvements,
replacements, accessions and additions thereto and embedded software included
therein, whether located on any property owned or leased by Grantor or
elsewhere, including without limitation, any of the foregoing now or at any time
hereafter located at or installed on the land or in the improvements at any of
the real property owned or leased by Grantor, and all such goods after they have
been severed and removed from any of said real property; and

 

(g) All motor vehicles, trailers, mobile homes, manufactured homes, boats, other
rolling stock and related equipment of every kind now existing or hereafter
acquired and all additions and accessories thereto, whether located on any
property owned or leased by Grantor or elsewhere;

 

together with whatever is receivable or received whether any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, and all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing.

 

 

 

 

Schedule II to the

Security Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, BUSINESS LOCATIONS, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 



Grantor  Location  Chief Executive Office    Business Locations   Type of
Organization    Jurisdiction of Organization   Organizational ID No. Verity
Meats, L.L.C.  47184 258th St., Sioux Falls, SD 57107-6433  Same      Single
Member LLC   SD   DL005947                         Verity Grains, L.L.C.  47184
258th St., Sioux Falls, SD 57107-6433  Same      Single Member LLC   SD  
DL015492                         Verity Water, L.L.C.  47184 258th St., Sioux
Falls, SD 57107-6433  Same      Single Member LLC   SD   DL027539

 

 

 

 

 

